266 F.2d 351
Gaetaino DIANO, Appellant,v.Richard C. HOY, District Director, Immigration andNaturalization Service, United States Departmentof Justice, Appellee.
No. 16246.
United States Court of Appeals Ninth Circuit.
May 4, 1959.

Hiram W. Kwan, Los Angeles, Cal., for appellant.
Laughlin E. Waters.  U.S. Atty., Carla A. Hills, Richard A. Lavine, Asst. U.S. Attys., Los Angeles, Cal., for appellee.
Before STEPHENS, CHAMBERS and BARNES, Circuit Judges.
PER CURIAM.


1
Diano is in custody pursuant to an order of deportation.  He presented a petition denominated a petition in habeas corpus to the District Court for his release from custody.  The instrument also asked for an order admitting petitioner's release on his presenting a reasonable bail bond.  The court issued a show cause order, and after hearing, discharged it and denied the issuance of the habeas corpus writ.  The motion for release on bail was also denied.


2
After oral argument the petitions were submitted, and after due consideration, it is ordered that the District Court's orders be and hereby are affirmed.